COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ABEL LACHICA,                                    §          No. 08-21-00022-CV

                      Appellant,                  §             Appeal from the

 v.                                               §           388th District Court

 IRASEMA MEDINA,                                  §        of El Paso County, Texas

                       State.                     §         (TC# 2017DCDM3579)

                                             §
                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until December 23, 2021. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ali M. Walker, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before December 23, 2021.

       IT IS SO ORDERED this 18th day of November, 2021.


                                                      PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.